Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 7-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al. (US 2018/0206170) (“Nagaraja”) in view of Kang et al. (US 2020/0204224) (“Kang ”).
UE to use to select (e.g., to use for sending beam recovery messages) one or more of the other alternative beams); and a processor that controls the transmission of the beam recovery request signal based on a received power that is measured (paragraph 93:  The UE may use a signal-to-noise ratio (SNR), a reference signal received quality (RSRQ), and/or a reference signal received power (RSRP) of the alternative beam(s) when comparing the one or more alternative beams to the threshold) using: a channel state information reference signal (CSI-RS) resource or a synchronization signal (SS) block (paragraph 103:  beams configured as reference beams and/or reference signals may convey one or a combination of new radio synchronization signals (NR-SS), channel state information reference signals (CSI-RS), and other types of reference signals) a receiver that receives the beam recovery request (paragraph 93:  the UE to select another beam in another direction for sending a beam recovery message using an SR message to the BS).
Nagaraja does not expressly disclose, but Kang from similar fields of endeavor teaches:  wherein the CSI-RS resource is quasi co-located (QCL) with a demodulation reference signal of a downlink control channel (paragraph 124:  If QCL mode parameter set #1 is configured for the UE, the UE may assume that CSI-RS resource #1 is quasi co-located with a DM-RS and if QCL mode parameter set #2 is configured for the UE, the UE may assume that CSI-RS resource #2 is quasi co-located with the DM-RS).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Kang in the beam switching system as described by Nagaraja.  The motivation is to improve channel utilization.

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja in view of Kang as applied to claim 7 above, and further in view of John Wilson et al. (US 2018/0278467) (“John Wilson”).
For claim 8; Nagaraja discloses the subject matter in claim 7 as described above in the office action.  Nagaraja discloses:  the processor further controls the transmission of the beam recovery request signal based on a received power that is measured using a CSI-RS resource or a SS block that is associated with a candidate beam (paragraph 82:  a UE may configure a set of alternative beams based on measurements (e.g., reference signal received power (RSRP), reference signal received quality (RSRQ), or signal-to-noise ratio (SNR)) of beams made by the UE. That is, a UE may determine a set of alternative beams to use to send one or more beam recovery messages based on measuring parameters of the radio frequency environment instead of or in addition to obtaining an indication of alternative beams from a serving NB).
Nagaraja does not expressly disclose, but John Wilson from similar fields of endeavor teaches:  when the received power that is measured using the CSI-RS is less than a given threshold value (paragraph 19:  the triggering the beam recovery procedure includes transmitting an indication of a first transmission beam failure responsive to the channel quality or strength (e.g., reference signal received power, reference signal-signal to interference plus noise ratio, reference signal received quality, etc.) value being below the threshold value).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by John Wilson in the beam switching system as described by Nagaraja.  The motivation is to improve channel utilization.

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja in view of Kang  as applied to claim 7 above, and further in view of Xi et al. (US 2019/0222279) (“Xi”).
For claim 9; Nagaraja discloses the subject matter in claim 7 as described above in the office action.
Nagaraja does not expressly disclose, but Xi from similar fields of endeavor teaches:  received power is a Layer 1 Reference Signal Received Power (L1-RSRP) (paragraph 292).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Xi in the beam switching system as described by Nagaraja.  The motivation is to improve channel monitoring.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja in view of Kang  as applied to claim 7 above, and further in view of Novlan et al. (US 2018/0092139) (“Novlan”).
For claim 10; Nagaraja discloses the subject matter in claim 7 as described above in the office action.
Nagaraja does not expressly disclose, but Novlan from similar fields of endeavor teaches:  the beam recovery request signal is a Physical Random Access Channel (PRACH) preamble (paragraph 54).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Novlan in the beam switching system as described by Nagaraja.  The motivation is to improve signaling overhead.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja in view of Kang  as applied to claim 7 above, and further in view of Hugl et al. (US 2019/0191434) (“Hugl”) in view of Nagaraja et al. (US 2018/0234960) (“Nagarja2”).
For claim 11; Nagaraja discloses the subject matter in claim 7 as described above in the office action.
Nagaraja does not expressly disclose, but Hugl from similar fields of endeavor teaches:  decodes, in a predetermined search space, a downlink control channel for a signaling from the network (paragraph 11:  re-define the search space in which the UE looks to blind-decode the signaling it expects to receive from the network).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Hugl in the beam switching system as described by Nagaraja.  The motivation is to improve signaling overhead.
Nagaraja does not expressly disclose, but Nagarja2 from similar fields of endeavor teaches:  a response signal to the beam recovery request signal (paragraph 10:  receiving a message from the base station in response to the transmitted beam recovery message).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the request/response method as described by Nagarja2 in the beam switching system as described by Nagaraja.  The motivation is to use standard request/response signaling.

13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja in view of Kang in view of John Wilson as applied to claim 8 above, and further in view of Xi et al. (US 2019/0222279) (“Xi”).
For claim 13; Nagaraja discloses the subject matter in claim 8 as described above in the office action.
Nagaraja does not expressly disclose, but Xi from similar fields of endeavor teaches:  received power is a Layer 1 Reference Signal Received Power (L1-RSRP) (paragraph 292).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Xi in the beam switching system as described by Nagaraja.  The motivation is to improve channel monitoring.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja in view of Kang in view of John Wilson as applied to claim 8 above, and further in view of Novlan et al. (US 2018/0092139) (“Novlan”).
For claim 14; Nagaraja discloses the subject matter in claim 8 as described above in the office action.
Nagaraja does not expressly disclose, but Novlan from similar fields of endeavor teaches:  the beam recovery request signal is a Physical Random Access Channel (PRACH) preamble (paragraph 54).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Novlan in the beam switching system as described by Nagaraja.  The motivation is to improve signaling overhead.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja in view of Kang in view of John Wilson as applied to claim 8 above, and further in view of Hugl et al. (US 2019/0191434) (“Hugl”) in view of Nagaraja et al. (US 2018/0234960) (“Nagarja2”).
For claim 16; Nagaraja discloses the subject matter in claim 8 as described above in the office action.
Nagaraja does not expressly disclose, but Hugl from similar fields of endeavor teaches:  decodes, in a predetermined search space, a downlink control channel for a signaling from the network (paragraph 11:  re-define the search space in which the UE looks to blind-decode the signaling it expects to receive from the network).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Hugl in the beam switching system as described by Nagaraja.  The motivation is to improve signaling overhead.
Nagaraja does not expressly disclose, but Nagarja2 from similar fields of endeavor teaches:  a response signal to the beam recovery request signal (paragraph 10:  receiving a message from the base station in response to the transmitted beam recovery message).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the request/response method as described by Nagarja2 in the beam switching system as described by Nagaraja.  The motivation is to use standard request/response signaling.

15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja in view of Kang  in view of Xi as applied to claim 9 above, and further in view of Novlan.
For claim 15; Nagaraja discloses the subject matter in claim 9 as described above in the office action.
Nagaraja does not expressly disclose, but Novlan from similar fields of endeavor teaches:  the beam recovery request signal is a Physical Random Access Channel (PRACH) preamble (paragraph 54).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Novlan in the beam switching system as described by Nagaraja.  The motivation is to improve signaling overhead.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja in view of Kang  in view of Xi as applied to claim 9 above, and further in view of Hugl in view of Nagaraja2.
For claim 17; Nagaraja discloses the subject matter in claim 9 as described above in the office action.
Nagaraja does not expressly disclose, but Hugl from similar fields of endeavor teaches:  decodes, in a predetermined search space, a downlink control channel for a signaling from the network (paragraph 11:  re-define the search space in which the UE looks to blind-decode the signaling it expects to receive from the network).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement 
Nagaraja does not expressly disclose, but Nagarja2 from similar fields of endeavor teaches:  a response signal to the beam recovery request signal (paragraph 10:  receiving a message from the base station in response to the transmitted beam recovery message).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the request/response method as described by Nagarja2 in the beam switching system as described by Nagaraja.  The motivation is to use standard request/response signaling.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja in view of Kang  in view of Novlan as applied to claim 10 above, and further in view of Hugl in view of Nagaraja2.
For claim 18; Nagaraja discloses the subject matter in claim 10 as described above in the office action.
Nagaraja does not expressly disclose, but Hugl from similar fields of endeavor teaches:  decodes, in a predetermined search space, a downlink control channel for a signaling from the network (paragraph 11:  re-define the search space in which the UE looks to blind-decode the signaling it expects to receive from the network).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Hugl in the beam switching system as described by Nagaraja.  The motivation is to improve signaling overhead.
receiving a message from the base station in response to the transmitted beam recovery message).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the request/response method as described by Nagarja2 in the beam switching system as described by Nagaraja.  The motivation is to use standard request/response signaling.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (US 2019/0327710); Liu discloses co-location of signaling resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933.  The examiner can normally be reached on 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOHN D BLANTON/Primary Examiner, Art Unit 2466